EXHIBIT AMENDMENT TO SECURED PROMISSORY NOTE This Amendment to Secured Promissory Note (this "Amendment") is made as of June 22, 2009, by and between Imageware Systems, Inc., a Delaware corporation ("Borrower"), and BET Funding LLC, a Delaware limited liability company ("Lender"). BACKGROUND A.On February 12, 2009, Borrower issued to Lender a secured promissory note (the "Original Note") in the original principal amount of Five Million Dollars ($5,000,000).On such date, Lender made to the Company an initial advance under the Note of One Million Dollars ($1,000,000).The Note and all instruments, documents and agreements executed in connection therewith, or related thereto, are referred to herein collectively as the "Financing Documents".All capitalized terms not otherwise defined herein shall have the meaning ascribed thereto in the Note. B.On June 9, 2009, Borrower and Lender entered into that certain Waiver and Amendment Agreement (the "Waiver and Amendment Agreement") in order to (i) waive certain existing events of default under the Note and (ii) amend certain terms of the Note.The Original Note, as amended by the Waiver and Amendment Agreement, is hereinafter referred to as the "Note". C.Lender is making a subsequent advance of $350,000 under the Note (the "Advance").In connection therewith, Borrower and Lender have agreed to amend certain terms of the Note as evidenced herein. D.As consideration for the making of the Advance, Borrower shall pay to Lender, as a loan origination fee, a warrant (the "Additional Warrant") to acquire 700,000 shares of Common Stock (the "Additional Warrant Shares") at an exercise price of fifty cents ($0.50)(the "Additional Warrant Exercise Price"). NOW THEREFORE, with the foregoing Background deemed incorporated by reference and for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto, intending to be legally bound, covenant and agree as follows: SECTION 1.ACKNOWLEDGMENT OF INDEBTEDNESS, ETC. 1.1Note.Borrower hereby acknowledges and confirms that as of the close of business on June 22, 2009, Borrower is indebted to Lender, without defense, setoff, claim or counterclaim under the Financing Documents, in the aggregate principal amount of $1,350,000 (which amount includes the Advance being made on the date hereof), together with accrued and unpaid interest in the amount of $32,750 and all other unreimbursed fees, costs and expenses (including attorneys' fees) incurred to date in connection with the Financing Documents. 1.2Fees and Expenses.Borrower acknowledges and agrees that it is liable for all fees, costs and expenses (including attorneys' fees) incurred by Lender in connection with the documentation, preparation, interpretation and negotiation of this Amendment and the Financing Documents, and any amendment, modification or supplement to this Amendment or to the Financing Documents, the consummation and administration of the transactions contemplated hereby and thereby and the enforcement, preservation, protection or defense of any of Lender's rights and remedies hereunder and under the Financing Documents, including, without limitation any costs for appraisals, searches or filing fees incurred by Lender.All such fees, costs and expenses are referred to herein as "Expenses."All Expenses will be payable within 15 days after Lender gives notice thereof.Lender has withheld $5,000.00 from the amount of the Advance.Such amount is the amount to which Lender's counsel is entitled to reimbursement for certain reasonable fees and out-of-pocket expenses in connection with the Note.Notwithstanding the withholding of such amount, the Lender shall be deemed to have loaned to Borrower the full amount so withheld. SECTION 2.AMENDMENTS TO NOTE 2.1Amendments to Note.
